IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :                 No. 2465 Disciplinary Docket No. 3
                                :
                Petitioner      :                 No. 43 DB 2018
                                :
           v.                   :                 Attorney Registration No. 77632
                                :
ERIC WILLIAM WASSEL,            :                 (Luzerne County)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
       AND NOW,        this 9th day of      May,      2018, upon consideration of       the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Eric William Wassel is

suspended on consent from the Bar of this Commonwealth for a period of two years.

The suspension is stayed in its entirety, and he is placed on probation for a period of

two years, subject to the following conditions:

       1. Respondent shall not engage in conduct that is in violation of any federal, state

       or local statute or ordinance that provides for a possible sentence of

       imprisonment;

       2. Respondent shall report to the Office of Disciplinary Counsel if he is charged

       with violations of any federal, state or local statute or ordinance that provides for

       a possible sentence of imprisonment;

       3. Respondent shall not engage in conduct that is a violation of the Pennsylvania

       Rules of Professional Conduct or the Pennsylvania Rules of Disciplinary
      Enforcement; more specifically, Respondent has escrowed the diverted funds

      regardless of his view or the merits of the dispute;

      4. Respondent shall litigate the fee dispute with Fellerman & Ciarimboli Law Firm

      in good faith and comply with the terms of any settlement or final judgment; and

      5. Respondent shall not engage in conduct that is in violation of the

      corresponding Rules of Professional Conduct in any other state where he obtains

      or maintains a law license.

      Further, Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter. See Pa.R.D.E. 208(g).